DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the preliminary amendment filed on 02/26/2020. As directed by the amendment: claims 1, 3-7 and 9-12 have been amended and claim 14 has been added.  Thus, claims 1-14 are presently pending in this application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of half-knots must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 objected to because of the following informalities:
In claim 7, ll 3, “potion” should be read as “portion”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
In regards to “a stretch-resistant member”, this claim limitation invokes 112(f) because “member” is a generic placeholder term that is modified by the functional language “stretch-resistant” and is not further modified by any sufficient structural terms. For the purpose of prior art examination the Office will interpret “a stretch-resistant member” as a metal wire (see [0028] of applicant’s specification). 
In regards to “a fixing structure”, this claim limitation invokes 112(f) because “structure” is a generic placeholder term that is modified by the functional language “fixing” and is not further modified by any sufficient structural terms. For the purpose of prior art examination the Office will interpret “a fixing structure” as a knot (see [0033] of applicant’s specification).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozasa et al (US 20180028190 A1), herein referenced to as “Ozasa” in view of Strauss et al (US 20080228215 A1), herein referenced to as “Strauss”.
In regards to claim 1, Ozasa discloses: An indwelling device 1 (see Figs. 1-6, [0018]) for embolization (see [0018]) comprising; a coil portion 10 (see Figs. 1-6, [0059]) having a proximal end the proximal end of 10 close to 50 and a distal end the distal end of 10 close to 11 and having a lumen (see Figs. 1-6, 10 having a lumen in which 12 stretches through) extending in a longitudinal direction the lumen extends longitudinally; a stretch-resistant member 12 (see Figs. 1-6, [0095], meets the 112(f) interpretation of a metal wire, see [0106]) disposed in the lumen the lumen of 10 and extending from the proximal end part proximal end of 10 to the distal end part distal end of 10 of the coil portion 10; a rod-shaped detachable portion 50 (see Figs. 1-6, [0105]), an end part portion of 50 within 10 of the rod-shaped detachable portion 50 disposed in the lumen the lumen of 10 of the proximal end part proximal part of 10 of the coil portion 10 so that another end part the other portion of 50 that extends away and out of 10 of the rod-shaped detachable portion 50 proximally extends from the proximal end part of the coil portion 10 and a fixing structure (see [0129], 50 is connected to 12 by adhesive, physical force, or other fixing means, which one of ordinary skill in the art would reasonably conclude to be a knot). Ozasa does not explicitly teach: a fixing structure in which the stretch-resistant member is knotted to the detachable portion.
	However, Strauss in a similar field of invention teaches an indwelling device for embolization 10 (see Figs. 3 and 5-7) with a coil 20 (see Figs. 3 and 5-7), a rod-shaped detachable portion 60 (see Figs. 3 and 5-7), and a stretch-resistant member 40 (see Figs. 3 and 5-7). Strauss further teaches: a fixing structure 48 (see Figs. 3 and 5-7, [0040], meets the 112(f) interpretation of a knot) in which the stretch-resistant member 40 is knotted to the detachable portion 60. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozasa to incorporate the teachings of Strauss and have an indwelling device with a fixing structure in which the stretch-resistant member is knotted to the detachable portion. Motivation for such can be found in Strauss as this can provide fixation of the embolic coil and the stretch-resistant member to the detachable portion (see [0040]). 
In regards to claim 3, the combination of Ozasa and Strauss teaches: The indwelling device for embolization according to claim 1, see 103 rejection above. Ozasa does not explicitly teach: wherein the coil portions has a small diameter portion at a proximal end part, the small diameter portion has an inner diameter, which is smaller than an inner diameter of a distal part of the coil portion.
However, Strauss further teaches: wherein the coil portions 20 has a small diameter portion 30 (see Fig. 5, [0036]) at a proximal end part proximal portion of 20, the small diameter portion 30 has an inner diameter the inner diameter of 30, which is smaller (see [0038]) than an inner diameter the inner diameter of 20 of a distal part 44 (see Fig. 5, [0039]) of the coil portion 20.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozasa to incorporate the teachings of Strauss and have an indwelling device with the coil portions having a small diameter portion at a proximal end part, the small (see [0039]).
In regards to claim 5, the combination of Ozasa and Strauss teaches: The indwelling device for embolization according to claim 1, see 103 rejection above. Strauss further teaches: wherein the fixing structure 48 includes a half-knot 48 (see claim 33, wherein the knot is a half-hitch, as per applicant’s description of “half-knot” in [0034], the description matches what is commonly known as a “half-hitch” which is a knot as per Merriam-Webster “a simple knot tied by passing the end of a line around an object, across the main part of the line, and then through the resulting loop”) on the detachable portion 60. 
Strauss does not explicitly teach: a plurality of half-knots at different positions. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of half-knots at different positions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI-B).
In regards to claim 6, the combination of Ozasa and Strauss teaches: The indwelling device for embolization according to claim 1, see 103 rejection above. Ozasa further discloses: wherein the stress-resistant member 12 is folded in a two-folded state (see Figs. 1-3, 12 is folded in two) at a distal part 11 of the coil portion 10. 
In regards to claim 10, the combination of Ozasa and Strauss teaches: The indwelling device for embolization according to claim 1, see 103 rejection above. Ozasa does not explicitly disclose: wherein the detachable portion comprises a heat-melt material. 
60 comprises a heat-melt material (see [0065], thermally detachment with heat applied). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozasa to incorporate the teachings of Strauss and have the detachable portion comprise a heat-melt material. Motivation can be found in Strauss as heat can utilizes to detach the implant when desired by the surgeon to implant the device (see [0065]). 
In regards to claim 11, the combination of Ozasa and Strauss teaches: The indwelling device for embolization according to claim 1, see 103 rejection above. Ozasa further discloses: further comprises a pusher portion 30 (see Fig. 6, [0120]), wherein the coil portion 10, the detachable portion 50, and the pusher portion 30 are disposes in this order from a distal side the distal side of 1 (see Fig. 6) of the indwelling device 1 (see Fig. 6), and the coil portion 10 and the pusher portion 30 are connected to each other via the detachable portion 50 (10 and 30 are interconnected by 50, see Figs. 1-3 and 6). 
 In regards to claim 12, Ozasa discloses: A method for manufacturing an indwelling device 1 (see Figs. 1-11) for embolization comprising: disposing a stretch-resistant member 12 (see Figs. 1-6, [0095], meets the 112(f) interpretation of a metal wire, see [0106]) inside a coil portion 10 (see Figs. 1-6, [0059], 12 is placed inside 10) ; inserting a detachable portion 50 (see Figs. 1-6, [0105]) into a proximal end part the proximal end of 10 of the coil portion 10;; applying an adhesive (see [0129], applying an adhesive to the connection at 50); and curing the adhesive (see [0153], the adhesive is cured). Ozasa does not explicitly disclose: forming a fixing structure by knotting the stretch-resistant member to the detachable portion to fix the stretch-resistant member to the detachable portion. 
However, Strauss in a similar field of invention teaches a method for manufacturing an indwelling device 10 (see Figs. 3 and 5-7) with a coil 20 (see Figs. 3 and 5-7), a rod-shaped detachable portion 60 (see Figs. 3 and 5-7), and a stretch-resistant member 40 (see Figs. 3 and 5-7). Strauss further teaches: forming a fixing structure 48 (see Figs. 3 and 5-7, [0040], meets the 112(f) interpretation of a knot) by knotting the stretch-resistant member 40 to the detachable portion 60 to fix the stretch-resistant member 40 to the detachable portion 60. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozasa to incorporate the teachings of Strauss and have a method of manufacturing an indwelling device including forming a fixing structure in which the stretch-resistant member is knotted to the detachable portion. Motivation for such can be found in Strauss as this can provide fixation of the embolic coil and the stretch-resistant member to the detachable portion (see [0040]). 
In regards to claim 13, the combination of Ozasa and Strauss teaches the method for manufacturing an indwelling device for embolization according to claim 12, see 103 rejection above. Ozasa does not explicitly disclose: further comprising reducing an inner diameter of a proximal end of the coil portion after the step of disposing the stretch-resistant member inside the coil portion.  
However, Strauss further teaches: further comprising reducing an inner diameter the inner diameter of 30 of a proximal end 30 of the coil portion 20 after the step of disposing the stretch-resistant member 40 (see [0038], 30 is disposed adjacent to 20 afterwards after the primary coil had been assembled, including the retainer 60 which engages 40 and also the distal end 24 of 20) inside the coil portion 20.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozasa to incorporate the teachings of Strauss and have a method of manufacturing an indwelling device for embolization further comprising reducing an inner diameter of a proximal end of the coil portion after the step of disposing the stretch-resistant member inside the coil portion. Motivation for such can be found in Strauss as this smaller diameter portion can serve as joint to allow the device to assume an angle relative to the longitudinal axis of the implant to navigate vasculature (see [0039]).
12 is a linear member 12 is linear, and one end of the stretch-resistant member 12 is fixed at a distal portion 11 of the coil portion 10 (fixed at 13). Strauss further discloses and another end of the stretch-resistant member 40 is knotted to the detachable portion 60. BIRCII. SiTEWART, KOLASCH & BIRCH. LLPGMM/'K/thc  
 Claims 2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ozasa in view of Strauss as applied to claim 1 above, and further in view of Le et al (US 20180271533 A1), herein referenced to as “Le”.
In regards to claim 2, the combination of Ozasa and Strauss teaches: The indwelling device for embolization according to claim 1, see 103 rejection above. The combination of Ozasa and Strauss does not explicitly teach: wherein an insulating portion is disposed on the detachable portion and proximal to the fixing structure.  
However, Le in a similar field of invention teaches a device for embolization (see Figs. 1-3C) with a detachable portion 362 (see Fig. 3A), and a fixing structure 366 (see Fig. 3A). Le further teaches: wherein an insulating portion 324 (see Fig. 3A, [0039]) is disposed on the detachable portion 362 and proximal to the fixing structure 366. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ozasa and Strauss to incorporate the teachings of Le and have an indwelling device for embolization with an insulating portion is disposed on the detachable portion and proximal to the fixing structure. Motivation for such can be found in Le as this insulation can allow for a simpler geometry of the materials involved during detachment (see [0039]). 
In regards to claim 7, the combination of Ozasa and Strauss teaches: The indwelling device for embolization according to claim 1, see 103 rejection above. Ozasa further discloses: wherein the fixing portion of where 12 attaches to 50 includes a cured adhesive (see [0129], includes an adhesive which is cured [0153]). The combination of Ozasa and Strauss further teaches: the cured adhesive (Ozasa) attached to a portion 48 (Strauss) where the stretch-resistant member 40 (of Strauss) is knotted to the detachable portion 60 (of Strauss) (as combined the adhesive of Ozasa is at the fixing structure wherein the fixing structure of Strauss is the knot, therefore the adhesive would be on the knot). The combination of Ozasa and Strauss does not explicitly teach: an adhesive to form the cured adhesive is selected from a group consisting of an ultraviolet curable adhesive, a thermosetting adhesive and a moisture curable adhesive each having a viscosity of 10 mPa-s to 2000 mPa-s. 
Le further teaches: an adhesive 324 to form the cured adhesive 324 is selected from a group consisting of an ultraviolet curable adhesive (UV is selected, see [0039], a UV adhesive), a thermosetting adhesive (not selected for examination) and a moisture curable adhesive (not selected for examination). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ozasa and Strauss to incorporate the teachings of Le and have an adhesive be an ultraviolet curable adhesive. Motivation for such can be found in Le, as this type of adhesive forms an insulating adhesion (see [0039]). 
	The combination of Ozasa, Strauss, and Le does not explicitly teach: each having a viscosity of 10 mPa-s to 2000 mPa-s. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Le to have the adhesive have a viscosity of 10 mPa-s to 2000 mPa-s since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (see [0039], the applicant only places a range and states it as a preference). 
In regards to claim 8, the combination of Ozasa, Strauss, and Le teaches: The indwelling device for embolization according to claim 7, see 103 rejection above. Ozasa further discloses: wherein the cured adhesive the adhesive on 50 is disposed to extend from a proximal part the proximal end of 10 near 50 of the coil portion 10 to a distal part the distal end of 50 near 10 of the detachable portion 50 (the adhesive overlaps between the proximal part of 10 and the distal part of 50 to allow a connection between the two parts).
Claim 4 is rejected over a variant embodiment of Le.
In regards to claim 4, the combination of Ozasa and Strauss teaches: The indwelling device for embolization according to claim 1, see 103 rejection above. Strauss further teaches: wherein the fixing structure 48 includes at least one half-knot 48 (see claim 33, wherein the knot is a half-hitch, as per applicant’s description of “half-knot” in [0034], the description matches what is commonly known as a “half-hitch” which is a knot as per Merriam-Webster “a simple knot tied by passing the end of a line around an object, across the main part of the line, and then through the resulting loop”). The combination of Ozasa and Strauss does not explicitly teach: the at least one half-knot disposed proximal to a proximal end of the lumen of the coil portion.  
However, Le in a similar field of invention teaches a device for embolization (see Fig. 14) with a detachable portion 1126 (see Fig. 14), and a half-knot 1152 (see Fig. 14), a coil portion 1130 (see Fig. 14), and a lumen of the coil portion (see annotated Fig. 14 below). Le further teaches: the at least one half-knot 1152 disposed proximal to a proximal end of the lumen of the coil portion (see annotated Fig. 14 below, 1152 is proximal of the proximal end of the lumen). 

    PNG
    media_image1.png
    583
    833
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ozasa and Strauss to incorporate the teachings of Le and have the at least one half-knot disposed proximal to a proximal end of the lumen of the coil portion. Motivation for such can be found in Le as this becomes a region for detachment that is more flexible (see [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771